Citation Nr: 9920367	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for left ear tinnitus prior to February 12, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
left ear tinnitus.

3.  Entitlement to an evaluation in excess of zero percent 
for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran's Forms DD 214 reflect active service from 
September 1972 to July 1974 and from August 1974 to September 
1975.  Total active service of 19 years is indicated.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for left ear tinnitus and continued the 
noncompensable evaluation for defective left ear hearing.

The Board wishes to point out that the veteran initiated 
appellate review on the issue of entitlement to an effective 
earlier date prior to February 12, 1997, through a timely 
filed notice of disagreement (NOD) dated in June 1997.  
Thereafter, the veteran filed his VA Form 9 in September 
1997, prior to the issuance of the statement of the case 
(SOC) related to this specific claim.  However, given that 
the veteran clearly identified the issues on appeal, made 
specific arguments as to the RO's rating decision, and that 
such statements were received within one year from the date 
of the rating action, the Board hereby determines that the 
veteran has met the requirements for a timely appeal.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

The issue with respect to entitlement to a compensable 
evaluation for left ear hearing loss will be addressed in the 
Remand portion below.


FINDINGS OF FACT

1.  The veteran was found to have left ear tinnitus on 
examination for evaluation of the veteran's hearing loss in 
February 12, 1997; at that time he reported having had 
constant tinnitus since ear surgery in 1984. 

2.  The veteran's left ear tinnitus is manifested by constant 
complaints of ringing.
CONCLUSIONS OF LAW

1.  The criteria for assignment of an earlier effective date 
prior to February 12, 1997 for the award of service 
connection for left ear tinnitus were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87a-2, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 3.400 (1998).

2.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for left ear tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87a-2, Diagnostic Code 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for left ear tinnitus in a rating decision dated 
in April 1997 and assigned a 10 percent evaluation effective 
from February 12, 1997.  At that time, the RO considered the 
veteran's service medical records and findings from the 
February 1997 VA examination related to the veteran's 
audiological problems.  

The veteran's service medical records overall reveal that the 
veteran underwent a myringotomy in the left ear in October 
1974.  In clinical records dated in November 1974, the 
examiner noted that the left tympanic membrane was intact.  
In a record dated in December 1974, the examiner reported 
evidence of some fluid on the left side.  Otherwise, the 
veteran's service medical records are silent for any 
complaints, findings, or diagnoses related to tinnitus.  
Primarily, the veteran's records disclose problems with left 
side hearing loss.

On the VA examination in April 1975, the veteran reported 
that he had tinnitus and hearing loss.  No pertinent findings 
or diagnoses were noted.  

When the veteran underwent audiometric testing in January 
1989, a notation of "Tinnitus-no" was made.  

During the February 1997 VA audiological examination, the 
veteran reported a history of tinnitus since surgery on his 
left ear in 1984.  The examiner noted constant ringing in the 
left side.

Analysis

The issues before the Board for resolution are entitlement to 
an effective date earlier than February 12, 1997 for left ear 
tinnitus and entitlement to an evaluation in excess of 
10 percent for left ear tinnitus.  These issues are discussed 
separately below.  At the outset, the Board notes that the 
veteran has submitted a well grounded claim.  The VA, 
therefore, has a duty to assist with the development of the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

Earlier Effective Date

In relevant part, the RO granted the veteran's claim of 
entitlement to service connection for left ear tinnitus in an 
April 1997 rating decision and assigned a 10 percent 
evaluation effective from February 12, 1997.  In that rating 
action, as stated above, the RO based its determination on 
the veteran's service medical records and results from a 
February 1997 VA examination.  The veteran's service medical 
records reveal that the veteran underwent a myringotomy in 
October 1974.  Subsequently, the record supports that the 
veteran had several surgeries related to his ear problems, 
including PE tubes and reconstructive surgery in 1984.  
During the 1997 examination, the examiner noted the veteran's 
complaints of a history of tinnitus that dated back to the 
time of surgery in "1984."

However, other than a notation during the April 1975 VA 
examination that discloses complaints of tinnitus, there are 
no objective data or specific claims related to tinnitus 
prior to the above-cited 1997 VA examination.  Generally 
speaking, the controlling rules and law provide that the 
effective date of an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  The veteran never filed a 
claim specifically for tinnitus.  In this case, entitlement 
arose on the date of the February 12, 1997, when it was noted 
that he had constant tinnitus on VA examination; hence, the 
veteran was entitled to benefits as of that date.  Therefore, 
based on the above, the Board concludes that the veteran is 
not entitled to an effective date for the award of service 
connection for left ear tinnitus prior to February 12, 1997.

Increased Rating for Left Ear Tinnitus

As relates to the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for left ear tinnitus, the 
Board notes that a claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip. op. at 9.  Thus, the 
adjudicators may not limit consideration to only that 
evidence that pertains to the present level of disability.  
Cf. Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, in 
rendering its decision in this case, the Board must review 
the evidence of record in its entirety.

Overall, the evidence preponderates against an evaluation in 
excess of the current 10 percent for the veteran's left ear 
tinnitus.  Disability evaluations are determined, as far as 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Each disability must be viewed in 
relation to its history with an emphasis placed on the 
limitation of activity imposed by that disability.  38 C.F.R. 
§ 4.1.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Board acknowledges that during the course of this appeal, 
provisional changes related to tinnitus have been implemented 
in the VA Rating Schedule.  Whereas the former criteria 
provide that persistent tinnitus as a residual of head 
injury, concussion, or acoustic trauma warrants an evaluation 
of 10 percent,  38 C.F.R. § 4.87a-2, Diagnostic Code 6260 
(1998), the amended regulations provide for a 10 percent 
evaluation based on evidence of recurrent tinnitus.  See 
Federal Register: May 11, 1999 (Volume 64, Number 90), 
effective from June 10, 1999.  However, neither the former 
nor the current rating criteria provides for a rating higher 
than 10 percent; thus, the veteran's current assignment is 
the maximum under this diagnostic code.  Id.; see also 
38 C.F.R. § 4.87a-2, Diagnostic Code 6260.  

The Board is cognizant of the prevailing law pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 311, (1991) in which 
the Court held that where a law or regulation changes after a 
claim has been filed or reopened before an administrative or 
judicial process has concluded, the version more favorable to 
the veteran is to be applied.  Id.  Nonetheless, the former 
and amended rating criteria associated with tinnitus provide 
for a maximum rating of 10 percent.  Thus, a change in the 
pertinent regulations overall does not affect the outcome in 
this particular case.  In general, whether evaluated under 
the former or the newer criteria, the veteran is not entitled 
to more than the current 10 percent assignment. 

Essentially, based on clinical findings from the most recent 
VA examination, the Board has determined that the veteran's 
disability picture is not more productive of impairment 
greater than the current 10 percent.  As noted above, during 
the February 1997 examination, the examiner noted the 
veteran's complaints of a constant ringing in the left ear.  
The veteran's complaints of constant symptomatology are 
consistent with the requirement of "recurrent" tinnitus, as 
noted above.  See Federal Register: May 11, 1999 (Volume 64, 
Number 90).  Therefore, the Board concludes that under either 
rating criteria, the current rating is appropriate.  

Furthermore, the Board notes that there is no basis for 
consideration of an extraschedular evaluation for this 
veteran's left ear tinnitus.  Primarily, the rating criteria 
are adequate to evaluate this veteran's disability.  See 
Federal Register: May 11, 1999 (Volume 64, Number 90); see 
also 38 C.F.R. § 4.87a-2, Diagnostic Code 6260.  Moreover, 
the veteran has not presented such an exceptional or unusual 
disability picture with such factors as marked interference 
with employment or frequent periods of hospitalization so as 
to render impracticable the application of the regular 
schedular standards.  38 C.F.R. § 3.321 (1998).  
Significantly, prior to the 1997 examination, the record 
includes one notation in the April 1975 VA examination in 
which the veteran complained of tinnitus.  Subsequent to that 
examination, until 1989, there are no pertinent clinical 
data.  In the 1989 examination report, the examiner noted 
that tinnitus was not present.  Therefore, in light of the 
above, and based on clinical findings from the 1997 VA 
examination, the Board concludes that the current 10 percent 
rating is adequate for the veteran's left ear tinnitus.  


ORDER

Entitlement to an earlier effective date prior to February 
12, 1997 for left ear tinnitus is denied.

Entitlement to an evaluation in excess of 10 percent for left 
ear tinnitus is denied.


REMAND

A review of the record reveals that service connection for 
left ear hearing loss was granted in a May 1978 rating 
decision and assigned a zero percent evaluation effective 
from March 1978.  Subsequently, in several rating decisions, 
the RO continued the zero percent rating.  During the course 
of the veteran's appeal, on May 11, 1999, the regulatory 
provisions pertaining to sensorineural hearing loss were 
amended to ensure that current medical technology and medical 
advances were encompassed within the pertinent rating 
criteria.  See Federal Register: May 11, 1999 (Volume 64, 
Number 90), effective from June 10, 1999.  The veteran in 
this case has not been informed of these amendments.  The 
Board notes that pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311, a change in a law or regulation after the 
claim has been filed or reopened before an administrative or 
judicial process has concluded, the version more favorable to 
the veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  Id.

Thus, to ensure that the Department of Veterans Affairs (VA) 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should review the veteran's 
claim in light of all pertinent law and 
regulations.  If the RO determines that 
the most recent changes in the VA 
regulations pertaining to hearing loss 
necessitate a current VA audiologic 
examination, then the veteran should be 
so informed and an examination should be 
scheduled accordingly.  

2.  If upon review of all evidence of 
record, including the most recent 
regulatory amendments, the veteran's 
claim remains denied, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include, but not be limited to, 
any additional pertinent law and 
regulations and a complete discussion of 
the action taken on the veteran's claim.  
Applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

